

Exhibit 10.1


CONSULTING AGREEMENT RENEWAL AND AMENDMENT


This consulting agreement renewal and amendment ("Renewal") is dated March 26,
2008, and is between John G. Nikkel ("Nikkel") and Unit Corporation, a Delaware
corporation (the "Corporation").  Nikkel and the Corporation may be referred to
individually as “Party” and collectively as “Parties.”


WHEREAS, on April 9, 2007, the Parties entered into a consulting agreement
("Agreement");


WHEREAS, the Parties desire to renew the Agreement and amend certain terms
relating to termination of the Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Renewal, Nikkel and Unit agree as follows:


 
1.
This Renewal incorporates and adopts the terms of the Agreement attached to this
Renewal as Exhibit A.



 
2.
This Renewal is for a term of 1 year commencing as of April 1, 2008, unless it
is sooner terminated by written notice from either Party.  In the event of
Nikkel’s death during the term of this Renewal, the obligations of the Parties
under this Renewal will terminate.



 
3.
In the event there is a conflict between the terms of this Renewal and that of
the Agreement, the terms of this Renewal will govern.



IN WITNESS WHEREOF, each of the parties has signed this Renewal, in the case of
the Corporation by its duly authorized officer, as of the day and year set forth
above.




                                   Unit Corporation






/s/ John G.
Nikkel                                                                       /s/
Mark E. Schell                                   
John G.
Nikkel                                                                           Mark
E. Schell, Senior Vice President

        

 
1
 

EXHBIT A


CONSULTING AGREEMENT


This consulting agreement (this "Agreement") is dated April 9, 2007, and is
between John G. Nikkel ("Nikkel") and Unit Corporation (the
"Corporation").  Nikkel and the Corporation are collectively referred to as the
"Parties."


WHEREAS, on December 17, 2004, the Parties entered into a consulting agreement
(the "Original Agreement");


WHEREAS, on April 1, 2006, the Original Agreement expired according to its
terms;


WHEREAS, on April 12, 2006, the Parties renewed the Agreement for a one year
term effective April 1, 2006;


WHEREAS, the Parties desire to again enter into a consulting agreement under the
substantially same terms and conditions as the Original Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Parties agree as follows:


1.  Except as otherwise provided herein, this Agreement incorporates and adopts
the terms and conditions of the Original Agreement attached hereto as Exhibit A.


2.  This Agreement is for a term of 1 year commencing as of April 1, 2007 unless
it is sooner terminated by mutual written agreement of the parties.  In the
event of Nikkel’s death during the term of this Agreement, the obligations of
the parties under this Agreement will terminate.


3.  In the event there is a conflict between the terms of this Agreement and
that of the Original Agreement, the terms of this Agreement will govern.


IN WITNESS WHEREOF, each of the parties has signed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year set
forth above.






           Unit Corporation






/s/ John G. Nikkel                                        
                               /s/ Mark E.
Schell                                   
John G.
Nikkel                                                                           Mark
E. Schell, Senior Vice President


 
2
 
EXHIBIT A


CONSULTING AGREEMENT
 
This consulting agreement is dated December 17, 2004, and is between John G.
Nikkel ("Nikkel") and Unit Corporation, a Delaware corporation (the
"Corporation").
 
Nikkel has elected to retire as an employee and Chief Executive Officer of the
Corporation effective April 1, 2005 and will cease to be an officer of the
Corporation as of that date.
 
The board of directors of the Corporation wishes to secure the services of
Nikkel as a consultant to the Corporation and Nikkel is willing to act in that
capacity following his retirement.
 
The Corporation and Nikkel wish to enter into this agreement to describe their
obligations to each other and the scope of Nikkel's services to the Corporation
as an independent contractor and consultant to the Corporation after his
retirement.
 
The parties therefore agree as follows:
 
1. Term of Agreement.  
 
        This agreement is for a term of 1 year starting on the date of Nikkel's
retirement unless it is sooner terminated by mutual written agreement of the
parties.  In the event of Nikkel's death during the term of this agreement, the
obligations of the parties under this agreement shall terminate.
 
The parties, by mutual written agreement, may extend the term of this agreement
for successive 1 year periods at any time before the termination of the then
existing term of this agreement.
 
2. Consulting Fees.
 
In consideration of Nikkel's obligations under this agreement, the Corporation
shall pay Nikkel an annual consulting fee of $70,000, with payments to be made
monthly in accordance with the Corporation's usual procedures.  This
compensation shall be paid beginning as of Nikkel's retirement date and ending
on the termination of this agreement.
 
During the term of this agreement the Corporation shall make available to Nikkel
secretarial services and office space.
 
3. Consulting Services.
 
        3.1 Duration and Scope.  During the term of this agreement, Nikkel shall
serve as a consultant to the Corporation (including its subsidiaries, affiliates
and joint venture partners).  Nikkel will provide the advice and counsel to the
Corporation as reasonably requested by the Chief Executive Officer of the
Corporation.  Unless otherwise requested, Nikkel shall attend the weekly
exploration meetings held by the Corporation's subsidiary Unit Petroleum Company
to assist in the decisions normally made during those meetings.
 
        3.2 Compliance with Laws.  Nikkel shall comply at his expense with all
applicable provisions of workers' compensation laws, unemployment compensation
laws, federal social security law, the Fair Labor Standards Act, federal, state
and local income tax laws, and all other applicable federal, state and local
laws, regulations and codes applicable to his status as an independent
contractor.
 
        3.3 Status.  As a consultant to the Corporation, Nikkel shall act as an
independent contractor.  Nikkel shall not have the status of an employee of the
Corporation.  Nikkel shall be solely responsible for and shall pay all such
amounts of applicable federal and state income and self employment
taxes.  Except as otherwise provided in this agreement, Nikkel shall not be
eligible to participate in any employee benefit, group insurance or compensation
plans or programs maintained by the Corporation; provided, however, that any
rights that Nikkel may have under these plans or programs because of his prior
status as an employee and officer of the Corporation (or his status as a
director of the Corporation) shall not be affected by this agreement.  The
Corporation shall not provide Social Security, unemployment compensation,
disability insurance, workers ' compensation or similar coverage, or any other
statutory employment benefit, to Nikkel.
 
3

        3.4 Reimbursement of Reasonable Expenses.  On presentment to the
Corporation of appropriate documentation of his expenses, the Corporation shall
reimburse Nikkel under guidelines similar to those applicable to the
Corporation's officers for reasonable expenses incurred by Nikkel during the
performance of his consulting services.
 
4. Protection of the Corporation's Interests.
 
        4.1 Protection of Trade Secrets.  For the term of this agreement, Nikkel
shall not, without the prior written consent of the Corporation, disclose or use
for any purpose (except in the course of his consulting services with the
Corporation and in furtherance of the Corporation's business) confidential
information or proprietary data of the Corporation, its subsidiaries, affiliates
and joint venture partners, except as required by applicable law or legal
process.  Nikkel agrees to deliver to the Corporation at the termination of this
agreement, or at such other time as the Corporation may request, all memoranda,
notes, plans, records, reports and other documents (and copies thereof) relating
to the business of the Corporation, its subsidiaries, affiliates and joint
venture partners, that Nikkel may then possess or have under his control.
 
        4.2 Limitation on Services Provided to Others.  During the term of this
agreement, Nikkel shall not, directly or indirectly:
 
(a)  Engage in any business or activity in which the Corporation or any
subsidiary, affiliate or joint venture partner of the Corporation is engaged
(provided, however, that the purchase, sale and leasing of oil and gas mineral
interests or participating in the drilling of oil and gas wells by Nikkel shall
not be deemed to be a violation of this provision but nothing in this agreement
will relieve Nikkel of any fiduciary duties he may owe to the Corporation); nor
(b)  Be employed by, render services of any kind to, advise or receive
compensation in any form from, nor invest or participate in any manner or
capacity in, any entity or person that directly or indirectly engages in such
business or activity.
 
This Subsection will not preclude investments in a corporation whose stock is
traded on a public market and of which Nikkel owns less than a significant
interest.
 
4.3 Nonsolicitation.  During the term of this agreement, Nikkel shall not,
directly or indirectly:
 
(a)  Attempt to cause any employee of the Corporation or any subsidiary,
affiliate or joint venture partner to leave his or her employment; nor
(b)  Knowingly advise or provide information to any person in connection with an
attempt by such person to cause any employee of the Corporation or any
subsidiary, affiliate or joint venture partner to leave his or her employment.
 
        4.4 Modification by Court.  If any of the covenants contained in
subsections 4.1, 4.2 and 4.3 above is determined to be unenforceable because of
the duration of the covenant or the area covered by it, then the court or
arbitrator making the determination shall have the power to reduce the duration
of the covenant or the area covered by it, and the covenants, in their reduced
form, will be enforceable.
 
        4.5 Different Jurisdictions.  If any of the covenants set forth in
Subsections 4.1, 4.2 and 4.3 above is determined to be wholly unenforceable by
the courts or arbitrators of any domestic or foreign jurisdiction, then the
determination shall not bar or in any way affect the Corporation's right to
relief in the courts or in arbitration proceedings of any other jurisdiction
with respect to any breach of such covenants in such other jurisdiction.  Such
covenants, as they relate to each jurisdiction, shall be severable into
independent covenants and shall be governed by the laws of the jurisdiction
where a breach occurs.
 
        4.6 Purpose of Covenants.  Nikkel and the Corporation agree that the
covenants in Subsections 4.1, 4.2 and 4.3 above are reasonable and necessary to
protect the confidentiality of the trade secrets and other proprietary
information concerning the business of the Corporation and its subsidiaries,
affiliates and joint venture partners that was acquired by Nikkel as an employee
of the Corporation and during the course of his consulting services under this
Agreement.
 
4
 
        4.7 Repayment of Gains.  Nikkel and the Corporation agree that the
principal purpose of entering into this agreement was to motivate Nikkel to
contribute to the Corporation's success and to increase the Corporation's
value.  Nikkel and the Corporation also agree that any breach of the covenants
set forth in Subsections 4.1, 4.2 and 4.3 above would be contrary to the purpose
of this agreement.  In the event that Nikkel takes any action contrary to any of
the covenants set forth in Subsections 4.1, 4.2 and 4.3 above, Nikkel shall on
demand pay the Corporation an amount equal to the total amount of all cash
compensation paid to Nikkel under this agreement, whether that cash compensation
was paid before or after the time when Nikkel takes the contrary action.
 
 
5. Miscellaneous Provisions.
 
        5.1 Waiver.  No provisions of this agreement can be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Nikkel and the Corporation.  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
 
        5.2 Assignment and Successors; The Corporation.  The Corporation shall
require any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Corporation's business and/or assets, by an agreement in substance
and form satisfactory to Nikkel, to assume this agreement and to perform this
agreement in the same manner and to the same extent as the Corporation would be
required to perform it in the absence of a succession.  For all purposes under
this agreement, the term "Corporation" shall include any successor to the
Corporation's business and/or assets that executes and delivers the assumption
agreement described in this Subsection 5.2 or that becomes bound by this
agreement by operation of law.  The rights and benefits of Nikkel under this
agreement may not be anticipated, assigned, alienated, or subject to attachment,
garnishment, levy, execution, or other legal or equitable process except as
required by law. Any attempt by Nikkel to anticipate, alienate, assign, sell,
transfer, pledge, encumber, or charge the same shall be void.
 
        5.3 Arbitration.  Any dispute or controversy arising under or in
connection with this agreement shall be settled exclusively by arbitration in
Tulsa, Oklahoma, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator's award
in any court having jurisdiction.  Within 30 days following the conclusion of
any arbitration proceeding (notwithstanding any appeal), the Corporation shall
pay all reasonable attorneys' fees and related expenses incurred by Nikkel in
connection with any such arbitration; provided, however, that the Corporation's
reimbursement obligation under this sentence shall be limited to $15,000 in the
event that the Corporation is the prevailing party in the action and $30,000 if
Nikkel is the prevailing party in the action.  For purposes of the preceding
sentence, if there is disagreement concerning who is the prevailing party, then
the parties shall request that the arbitrator hearing the dispute determine the
point and the parties agree to be bound by the arbitrator's determination.
 
        5.4 Taxes.  All payments made under this agreement shall be subject to
any required withholding of applicable taxes.
 
        5.5 Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
        5.6 Choice of Law.  The validity, interpretation, construction and
performance of this agreement shall be governed by the laws of the State of
Oklahoma.
 
        5.7 Severability.  The invalidity or unenforceability of any provision
or provisions of this agreement shall not affect the validity or enforceability
of any other provision, which shall remain in full force and effect.
 
        5.8 Delivery of Notice.  Notices and all other communications
contemplated by this agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by certified mail,
return receipt requested and postage prepaid.  In the case of the Nikkel, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Corporation in writing.  In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
 
5
 
        IN WITNESS WHEREOF, each of the parties has signed this agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.






/s/ John G. Nikkel                    
John G. Nikkel
 
Unit Corporation






/s/ Larry D. Pinkston              
By:  Larry D. Pinkston
Its:  President
 
6